DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61209559A in view of Earle [Pat. No. 3,395,024], KR 20140147467A, JP 2017212966A, and KR 102021722B1.
JP 61209559A teaches a sushi product comprising a sushi layer including meat protein covered by a sushi mixture of (Figure 1-2, #1-2), a gel layer on the top surface (Figure 2-3, #3), and the rice mixture including a curry or soy sauce (page 2, 8th paragraph). 
Phrases such as “quick freezing at -55 to -45°C and then freeze drying at 30 to 40°C for 40 to 48 hours” are simply preferred methods of making the claimed product and hold little patentable weight.
JP 61209559A does not explicitly recite a powder layer of fish on the lower surface, the sauce layer including sodium alginate and calcium chloride, a vinegar sauce consisting of 100 part vinegar, 10-1 part salt, 60-70 part sugar, 10-20 part citron juice, 5-10 part kelp, 1-3 part 
KR 102021722B1 teaches a sushi product comprising 100 part rice, 100-300 part konjac rice, 1-3 part turmeric powder, 1-3 part cumin powder, 10-12 part salt, 60-70 part sugar, 10-20 part citron juice, 5-10 part kelp, and a ratio of 100 part rice to 10-20 part vinegar (paragraph 0008).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed rice mixture ingredients into the invention of JP 61209559A, in view of KR 102021722B1, since both are directed to sushi products, since JP 61209559A already included a rice mixture including sauce (Figure 1-2, #2) but simply did not mention all possible ingredients, since sushi products commonly included 100 part rice, 100-300 part konjac rice, 1-3 part turmeric powder, 1-3 part cumin powder, 10-12 part salt, 60-70 part sugar, 10-20 part citron juice, 5-10 part kelp, and a ratio of 100 part rice to 10-20 part vinegar (paragraph 0008) as shown by KR 1020201722B1, since kojac rice was a low calorie alternative to white rice (paragraph 0013) as taught by KR 1020201722B1, and since the claimed ingredients would have been used during the course of normal experimentation and optimization procedures in the product of JP 61209559A.
KR 20140147467A teaches a seasoning extract made from ramie leaf or Boehmeria nivea (paragraph 0032-0033) as well as its use with rice cakes (paragraph 0004).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed Boehmeria nivea extract into the invention of JP 61209559A, in view of KR 102021722B1 and KR 20140147467A, since all are directed to sushi and/or seasoning products, since JP 61209559A 
Earle teaches a food product comprising an outer layer of gel made from sodium alginate and calcium chloride (column 6, line 69; column 7, line 5).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed sodium alginate and calcium chloride into the invention of JP 61209559A, in view of KR 102021722B1, Earle, and KR 20140147467A, since all are directed to sushi and/or layered products, since JP 61209559A already included an outer gel coating, since food products commonly included an outer layer of gel made from sodium alginate and calcium chloride (column 6, line 69; column 7, line 5) as shown by Earle, since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, and since the sodium alginate and calcium chloride coating of Earle was known to provide better preservability (column 13, lines 20-38).
JP 2017212966A teaches a freeze-dried fish powder which is high in unsaturated fatty acids (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed freeze-dried fish powder into the invention of JP 61209559A, in view of KR 102021722B1, JP 2017212966A, Earle, and KR 20140147467A, since all are directed to sushi and/or layered 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792